      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 1 of 33



1    Blair M. Jacobs (admitted pro hac vice)
     blairjacobs@paulhastings.com
2    Christina A. Ondrick (admitted pro hac vice)
3    christinaondrick@paulhastings.com
     PAUL HASTINGS LLP
4    875 15th Street, N.W.
     Washington, District of Columbia 20005
5    Telephone: 1(202) 551-1700
     Facsimile: 1(202) 551-1705
6
     Attorneys for Defendant
7
     Ciena Corporation
8                                   UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     OYSTER OPTICS, LLC,                            CASE NO. 4:17-cv-05920-JSW
12

13
                       Plaintiff,                   DEFENDANT CIENA
14                                                  CORPORATION’S RESPONSIVE
                                                    CLAIM CONSTRUCTION BRIEF
15          vs.
                                                    Tutorial:   May 21, 2020 at 10:00 am
16                                                  Hearing:    May 28, 2020 at 10:00 am
     CIENA CORPORATION,                             Judge:      Hon. Jeffrey S. White
17

18                     Defendant.
19

20

21

22

23

24

25

26

27

28

     Case No. 4:17-cv-05920-JSW                                     Ciena’s Responsive Claim
                                                                           Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 2 of 33



1                                                  TABLE OF CONTENTS

2                                                                                                                                  Page

3     I.     INTRODUCTION .........................................................................................................1

4     II.    THE ASSERTED PATENTS .........................................................................................2
      III.   CLAIM CONSTRUCTION PRINCIPLES .....................................................................3
5
      IV. DISPUTED CLAIM TERMS .........................................................................................4
6
             A.     “the optical signals” (’327 patent claims 1, 14, 25, 36)............................................4
7
                     1.     Ciena’s Proposed Construction is Confirmed by the Full Intrinsic Record......5
8
                     2.     Oyster’s Misleading Criticisms Ignore the Prosecution History .....................7
9                    3.     Oyster’s Proposed Construction Lacks Support in The Intrinsic Record .........9
10                   4.     Alternatively, “the optical signals” is Indefinite .......................................... 11
11           B.     “receiver” (’327 patent claims 1, 14, 25, 36; ’511 patent claims 1, 9) .................... 11
12           C.     “receiver configured . . . to convert the second optical signal to output data” (’898
                    patent – cl. 1, 14)................................................................................................. 14
13
             D.     “energy level detector including a threshold”/“energy level detector includes a
14                  plurality of thresholds” (’327 patent claims 1, 14, 25; ’898 patent claims 1, 14) ..... 16
15                   1.     A Single Energy Level Detector (Disputed) ................................................ 16
16                   2.     The Energy Level Detector Is On a Transceiver Card (Agreed) ................... 17

17                   3.     The Energy Level Detector Includes A Reference Voltage for Comparison to
                            the Energy Level of the Optical Signal(s) (Disputed)................................... 18
18
             E.     “phase modulate” / “phase modulator” (’327 patent claims 3, 16, 27, 37; ’511 patent
19                  claim 9; ’898 patent claim 3, 17) .......................................................................... 19
20           F.     “a transmitter having a laser, a modulator, and a controller” (’327 patent – cl. 1, 14,
                    25, 36; ’898 patent – cl. 1, 14) ............................................................................. 24
21

22

23

24

25

26

27

28
                                                                                                      Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                                    -i-                                       Construction Brief
       Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 3 of 33



1                                                TABLE OF AUTHORITIES
2                                                                                                                          Page(s)
3    Cases
4
     Abbott Labs v. Sandoz, Inc.,
5       566 F.3d 1282 (Fed. Cir. 2009) .......................................................................................... 12

6    Ajinomoto Co., Inc. v. Int’l Trade Comm’n,
         932 F.3d 1342 (Fed. Cir. 2019) .......................................................................................... 13
7
     Apple Inc. v. Motorola, Inc.,
8       757 F.3d 1286 (Fed. Cir. 2014) .......................................................................................... 14
9    Aylus Networks, Inc. v. Apple Inc.,
10      856 F.3d 1353 (Fed. Cir. 2017) ................................................................................... passim

11   Biogen Idec, Inc. v. GlaxoSmithKline LLC,
        713 F.3d 1090 (Fed. Cir. 2013) .......................................................................................... 12
12
     Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
13      880 F.3d 1356 (Fed. Cir. 2018) .......................................................................................... 22
14   In re CSB-Sys. Int’l, Inc.,
         832 F.3d 1335 (Fed. Cir. 2016) ............................................................................................ 4
15

16   Cybersource Corp. v. Retail Decisions, Inc.,
        2008 WL 4543045 (N.D. Cal. Oct. 10, 2008) ...................................................................... 13
17
     DSS Tech. Mgmt., Inc. v. Apple, Inc.,
18      2015 WL 1967878 (N.D. Cal. May 1, 2015) ......................................................................... 6
19   Elec. Tech., Inc. v. Bolb, Inc.,
        2019 WL 4645338 (N.D. Cal. Sept. 24, 2019)....................................................................... 5
20

21   Facebook, Inc. v. Pragmatus AV, LLC,
        582 Fed. Appx. 864 (Fed. Cir. 2014) .................................................................................... 4
22
     Fenner Inv., Ltd. v. Cellco P’ship,
23      778 F.3d 1320 (Fed. Cir. 2015) ............................................................................................ 3

24   Interval Licensing LLC v. AOL, Inc.,
         766 F.3d 1364 (Fed. Cir. 2014) .......................................................................................... 11
25
     K-2 Corp. v. Solomon S.A.,
26
        191 F.3d 1356 (Fed. Cir. 1999) ...................................................................................... 7, 11
27
     MBO Labs., Inc. v. Becton, Dickinson & Co.,
28     474 F.3d 1323 (Fed. Cir. 2007) .......................................................................................... 12
                                                                                                   Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                                   - ii -                                  Construction Brief
       Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 4 of 33



1    Microsoft Corp. v. Multi-Tech Sys.,
        357 F.3d 1340 (Fed. Cir. 2004) .......................................................................................... 13
2
     Nautilus, Inc. v. Biosig Instruments, Inc.,
3       572 U.S. 898 (2014)........................................................................................................... 11
4
     Nystrom v. TREX Co., Inc.,
5       424 F.3d 1136 (Fed. Cir. 2005) .......................................................................................... 13

6    O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
        521 F.3d 1351 (Fed. Cir. 2008) ............................................................................................ 3
7
     Phillips v. AWH Corp.,
8       415 F.3d 1303 (Fed. Cir. 2005) ................................................................................... passim
9    Power Integrations, Inc. v. ON Semiconductor Corp.,
10      396 F. Supp. 3d 851 (N.D. Cal. 2019)................................................................................. 16

11   Robert Bosch Healthcare Sys., Inc. v. Cardiocom, LLC,
        2014 WL 3107447 (N.D. Cal. July 3, 2014) .......................................................................... 6
12
     Shire Dev., LLC v. Watson Pharm., Inc.,
13       787 F.3d 1359 (Fed. Cir. 2015) .......................................................................................... 10
14   Southwall Techs., Inc. v. Cardinal IG Co.,
15      54 F.3d 1570 (Fed. Cir. 1995) .............................................................................................. 7

16   SRAM Corp. v. AD-II Engineering Inc.,
        465 F.3d 1351 (Fed. Cir. 2006) ................................................................................... 7, 9-11
17
     Techtronic Indus. Co. Ltd. v. Int’l Trade Comm’n,
18      944 F.3d 901 (Fed. Cir. 2019) ............................................................................................ 20
19   Teva Pharms. USA, Inc. v. Sandoz, Inc.,
        789 F.3d 1335 (Fed. Cir. 2015) .......................................................................................... 13
20

21   Trover Grp., Inc. v. Dedicated Micros USA,
        2015 WL 1263358 (E.D. Tex. Mar. 19, 2015) ..................................................................... 11
22
     Trs. of Columbia Univ. v. Symantec Corp.,
23       811 F.3d 1359 (Fed. Cir. 2016) .......................................................................................... 14
24   UCB, Inc. v. Yeda Research & Dev. Co., Ltd.,
       837 F.3d 1256 (Fed. Cir. 2016) .......................................................................................... 12
25
     Verizon Servs. Corp. v. Vonage Holdings Corp.,
26
        503 F.3d 1295 (Fed. Cir. 2007) .......................................................................................... 14
27

28
                                                                                                      Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                                    - iii -                                   Construction Brief
       Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 5 of 33



1    Statutes
2    35 U.S.C. § 112, first paragraph .......................................................................................... 11-13
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                   Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                                   - iv -                                  Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 6 of 33



1                                     TABLE OF EXHIBITS 1
         Exhibit   Document Description
2
         A         Claim Construction Memorandum and Order dated Dec. 5, 2017 and entered as
3                  docket entry number 190 in Oyster Optics, LLC v. Coriant America Inc., Case No.
                   2:16-cv-1302-JRG (E.D. Texas)
4                  Order Denying Motion for Reconsideration dated March 2, 2018 and entered as
         B         docket entry number 304 in Oyster Optics, LLC v. Coriant America Inc., Case No.
5
                   2:16-cv-1302-JRG (E.D. Texas).
6                  Memorandum Opinion and Order dated June 21, 2018 and entered as docket entry
         C         number 615 in Oyster Optics, LLC v. Coriant America Inc., Case No. 2:16-cv-
7                  1302-JRG (E.D. Texas)
         D         U.S. Patent No. 7,620,327
8
         E         U.S. Patent No. 8,374,511
9
         F         U.S. Patent No. 8,913,898
10
         G         Declaration of Michael Lebby, Ph. D., D. Eng., dated September 15, 2017
11                 Non-Final Office Action mailed January 21, 2009 during the prosecution of U.S.
         H
                   Patent No. 7,620,327.
12
                   Response to Non-Final Office Action filed on February 17, 2009 during the
13       I
                   prosecution of U.S. Patent No. 7,620,327
14       J         Non-Final Office Action mailed on June 26, 2013 during the prosecution of U.S.
                   Patent No. 8,913,898.
15                 Response to Non-Final Office Action filed on October 21, 2013 during the
         K         prosecution of U.S. Patent No. 8,913,898
16
         L         Declaration of Richard Gitlin, SC.D. in support of Ciena’s Preliminary Claim
17                 Constructions, dated February 10, 2020
                   Oyster Optics, Inc. (2002). Securing Fiber Optic Communications against Optical
18       M
                   Tapping Methods.
19                 USPTO’s Issue Classification for U.S. Patent Application No. 10/188643, Issued as
         N
                   U.S. Patent No. 7,620,327
20
         O         IPR2017-02173 Paper No. 10, Patent Owner’s Preliminary Response
21
                   IPR2017-02173 Paper No. 12, PTAB Decision Denying Institution of Inter Partes
         P
22                 Review

23       Q         IPR2018-00259 Paper No 10, Patent Owner’s Preliminary Response
                   IPR2018-00259 Paper No 12, PTAB Decision Denying Institution of Inter Partes
24       R
                   Review
25       S         IPR2018-00070 Paper No 12, Patent Owner’s Preliminary Response
26       T         IPR2018-00070 Paper No. 14, PTAB Decision Institution of Inter Partes Review

27
     1Exhibits A to K were filed with Oyster’s Opening Claim Construction Brief. Dkt. 97. Exhibits
28   M to II are being filed concurrently with Ciena’s Responsive Claim Construction Brief.
                                                                           Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                     -v-                            Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 7 of 33



1     U         IPR2018-00070 Paper No. 26, Patent Owner’s Response

2     V         IPR2017-01870 Paper No. 8, Patent Owner’s Preliminary Response
      W         IPR2017-01881 Paper No. 11, PTAB Decision Institution of Inter Partes Review
3
      X         IPR2017-01881 Paper No. 16, Patent Owner’s Response
4
      Y         IPR2017-01881 Paper No. 29, PTAB Final Written Decision
5               IPR2018-00257 Paper No. 12, Patent Owner’s Preliminary Response
      Z
6     AA        IPR2017-01871 Paper No. 7, Patent Owner’s Preliminary Response
7               IPR2017-01871 Paper No. 11, PTAB Decision Denying Instituion of Inter Partes
      BB        Review
8
      CC        IPR2017-02146 Paper No. 10, Patent Owner’s Preliminary Response
9     DD        IPR2017-01882 Paper No. 7, Patent Owner’s Preliminary Response
10    EE        U.S. Patent No. 6,469,816
11    FF        (AEO) Lebby Sept. 6, 2017 Deposition
                Preliminary Amendment dated Feb. 5, 2013 during the prosecution of U.S. Patent
12    GG        No. 8,913,898.
13    HH        (AEO) Excerpts from Dr. Buck’s Non-Infringement Report
14              (AEO) Oyster Optics, LLC’s Second Supplemental Responses and Objections to
      II        Alcatel-Lucent USA, Inc.’s Third Set of Interrogatories (Nos. 11-13).
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                - vi -                         Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 8 of 33



1            Defendant Ciena Corp. (“Ciena”) respectfully submits this brief in support of its proposed
2    constructions for the disputed claim terms in U.S. Patent Nos. 7,620,327 (“the ’327 Patent”),
3    8,374,511 (“the ’511 Patent”) and 8,913,898 (“the ’898 Patent”) (collectively “the Asserted
4    Patents”). 2
5    I.      INTRODUCTION
6            The parties’ Markman positions reflect vastly different approaches to claim construction.
7    For its part, Ciena has faithfully applied the claim construction framework that the Federal Circuit
8    established in Phillips and its progeny—by proposing definitions for the disputed terms that are
9    firmly grounded in the full intrinsic record—the Asserted Patents’ claims, specifications, and
10   prosecution histories, including Oyster’s statements during Inter Partes Review (“IPR”) of the
11   Asserted Patents.
12           Oyster, in contrast, employed an “analysis with blinders on” methodology. Despite
13   proclaiming that its proposed constructions are “fully consistent with the intrinsic record,”
14   Oyster’s “support” for its proffered constructions are dozens of cites to pre-IPR opinions from
15   Judge Gilstrap and Oyster’s expert, Dr. Lebby, neither of whom considered dispositive intrinsic
16   evidence developed during IPR. Judge Gilstrap’s opinions and Dr. Lebby’s declaration are
17   inherently incomplete and cannot support a proper construction. These anchors of Oyster’s
18   argument do not consider Oyster’s limiting and definitional statements made during IPR—
19   statements that now form an intrinsic record wholly ignored by Oyster in its proposed
20   constructions. In short, Oyster’s proposed constructions must be rejected because they, like the
21   Judge Gilstrap and Dr. Lebby opinions that they heavily rely upon, fail to consider limiting and
22   definitional statements made during prosecution and during IPR proceedings, not to mention
23   rulings on the meaning of claim terms.
24           This Court stayed this case, noting that the PTAB “rulings may also clarify claim
25   construction positions” and that “statements made by [Oyster] during IPR proceedings may be
26   used to support a finding of prosecution disclaimer during claim construction proceedings.” Dkt.
27
     2The Asserted Patents share a common specification. When any of these patents is cited, it
28
     should be understood as a citation to the same disclosure in the other patents.
                                                                               Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                     -1-                               Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 9 of 33



1    059 at 2-3, n.2. The IPRs did in fact clarify many claim construction positions by including

2    express definitions and disclaimers of claim scope. Oyster now seeks to rewrite history and the

3    Asserted Patents’ claims by ignoring the IPRs entirely. Oyster’s improper attempt to construe

4    terms one way to secure validity and another way to seek infringement results in legally flawed

5    and deficient proposals. Only Ciena’s proposed constructions properly assess claim scope in light

6    of the complete intrinsic record and should, therefore, be adopted.

7    II.    THE ASSERTED PATENTS
8           Contrary to Oyster’s assertions, the Asserted Patents are not broadly directed to

9    “transporting information by modulating light waves transmitted and received across transparent

10   optical fibers.” Dkt. 97 at 2:13-15. The concept of transporting information by modulating light

11   waves was known well before the filing date of the Asserted Patents. Ex. E at 1:23-49; Ex. L at

12   6:15-7:23. And there is no support for Oyster’s attorney argument that claimed systems

13   “demonstrate[] a significant advancement over the state of the art . . .” Dkt. 97 at 2:16-18. Nor is

14   there support for Oyster’s attempt to recast these patents as inventing optical communications.

15          Instead, the Asserted Patents are directed to specific solutions to detect and protect against

16   optical taps. Ex. E at 4:8-6:48. At the time of the invention, existing “systems [had] the

17   disadvantage that the fiber can be easily tapped and [were] not secure.” Id. at 1:50–51.

18   Therefore, the invention is described as “providing secure optical data transmission over optical

19   fiber” by using “tapping detection capabilities.” Id. at 2:21–27; see also Ex. L at 7:25-8:3.

20          The Background of the Asserted Patents frames the problem as the vulnerability of optical

21   fiber to security breaches through optical taps: “Existing amplitude modulated systems have the

22   disadvantage that the fiber can be easily tapped and are not secure.” Ex. E at 1:50-51. Thus, the

23   purpose of the “invention is to provide a transceiver card for providing secure optical data

24   transmission over optical fiber” and to provide “tapping detection capabilities.” Id. at 2:21-27.

25          As Dr. Gitlin explains, the patents purport to “solve the problem of easily tapped fibers by

26   using a transceiver that ‘operates in a phase-modulated mode.’” Ex. L at 8:13-17 (citing Ex. F at

27   4:44-52). The patents do this by using “phase-modulated signals,” which “have the advantage

28   that breach detection by the energy level detector works more effectively, since the amplitude of

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -2-                              Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 10 of 33



1    the optical signal is constant and thus a drop in the optical signal level is more easily detected.’”

2    Id. Consistent with Dr. Gitlin’s explanation, during Inter Partes Review (“IPR”) before the

3    United States Patent and Trademark Office (“USPTO”), Oyster explained that “[t]he energy level

4    detector 33 monitors the incoming light energy . . . to indicate a potential optical tap, tampering,

5    or other degradation of the optical signal.” Ex. O at 17; see also Ex. E at 6:15-19.

6           The Asserted Patents also purport to utilize “advances in semiconductor and optical

7    component packaging” to provide “energy level detector parts along with the optical transmitter

8    and receiver components . . . all on one card compatible with most existing box dimensions.” Ex.

9    E at 3:7-16. This allegedly “permits for the removal of existing optical transmission cards to be

10   easily replaced by the enhanced security cards.” Id. at 6:35-41.

11   III.   CLAIM CONSTRUCTION PRINCIPLES
12          “The purpose of claim construction is to determine the meaning and scope of the patent

13   claims asserted to be infringed.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d

14   1351, 1360 (Fed. Cir. 2008). Claim terms are generally given “their ordinary and customary

15   meaning”—i.e., “the meaning that the terms would have to a person of ordinary skill in the art at

16   the time of the invention” after reading the claim term in the context of the claim and the entire

17   specification. Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). In

18   determining the ordinary and customary meaning, the claim language “provide[s] substantial

19   guidance as to the meaning of particular claim terms.” Id. at 1314. The scope of the claims must

20   always be “determined and confirmed with a full understanding of what the inventors actually

21   invented and intended to envelop with the claim.” Id. at 1316.

22          In addition to the claims and the specification, the prosecution history may be used “to

23   provide[] evidence of how the PTO and the inventor understood the patent.” Id. at 1317. “Any

24   explanation, elaboration, or qualification presented by the inventor during patent examination is

25   relevant, for the role of claim construction is to ‘capture the scope of the actual invention’ that is

26   disclosed, described and patented.” Fenner Inv., Ltd. v. Cellco P’ship, 778 F.3d 1320, 1323 (Fed.

27   Cir. 2015). In other words, prosecution disclaimer “narrows the meaning of the claim” and

28   applies to both amendments and arguments made during “pre-issuance prosecution” and “IPR

                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -3-                               Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 11 of 33



1    proceedings before the PTO.” Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1359-60 (Fed.

2    Cir. 2017). The claims, specification, and prosecution history together constitute the “intrinsic

3    evidence” that forms the primary basis for claim construction. Phillips, 415 F.3d at 1312-17.

4              Courts may also consider extrinsic evidence, such as technical dictionaries and expert

5    testimony, “if the court deems it helpful in determining the ‘true meaning of language used in the

6    patent claims’” but it may not be used to vary or contradict the intrinsic evidence. Id. at 1318.

7    IV.       DISPUTED CLAIM TERMS
8              A.      “the optical signals” (’327 patent claims 1, 14, 25, 36)

9             Oyster’s Proposed Construction                   Ciena’s Proposed Construction

10       “the optical data signals received on the     “transmitting optical signals” is the antecedent
         fiber input from the second optical fiber”    basis for “the optical signals,”
11                                                     Otherwise
                                                       Indefinite
12

13             Ciena’s proposed construction provides the plain and ordinary meaning of “the optical

14   signals” in light of the intrinsic record and is identical to the Patent Trial and Appeal Board’s

15   (“PTAB”) recent construction of this term during IPR proceedings. 3 Ex. P at 7, 11-17; see also

16   Ex. R at 7, 11-18. In contrast, Oyster ignores the plain claim language, the prosecution history,

17   and the PTAB’s detailed analysis and ultimate rejection of Oyster’s proposed construction

18   (including its reliance on Judge Gilstrap and Dr. Lebby’s opinions). Oyster seeks to improperly

19   rewrite the clear claim language so that “the optical signals” no longer refer to the transmitted

20   optical signals, but, instead, refers to different signals relying on extrinsic evidence from Dr.

21   Lebby. Not only can extrinsic evidence not be used to rewrite clear claim language, Dr. Lebby’s

22   declaration should be given no weight because it failed to consider the full intrinsic record—

23   namely the recent IPRs. In sum, Oyster’s efforts are legally impermissible and contradict the

24   clear intrinsic record. The Court should reject Oyster’s proposal and adopt Ciena’s properly

25   grounded proposed construction.

26   3  “In many cases, the claim construction will be the same under the Phillips and BRI standards.”
     In re CSB-Sys. Int’l, Inc., 832 F.3d 1335, 1341 (Fed. Cir. 2016). See also Facebook, Inc. v.
27
     Pragmatus AV, LLC, 582 Fed. Appx. 864, 869 (Fed. Cir. 2014) (“The broadest reasonable
28   interpretation of a claim term may be the same as or broader than the construction of a term under
     the Phillips standard. But it cannot be narrower.”).
                                                                                  Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -4-                                Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 12 of 33



1                   1.      Ciena’s Proposed Construction is Confirmed by the Full Intrinsic
                            Record
2
            “Claim terms based on an antecedent basis relationship carry the same meaning
3
     throughout the claims.” Sensor Elec. Tech., Inc. v. Bolb, Inc., 2019 WL 4645338, at *17 (N.D.
4
     Cal. Sept. 24, 2019) (internal citations omitted). The dispute here revolves around the proper
5
     antecedent basis for “the optical signals.” Ciena’s proposed construction correctly answers this
6
     question based on the clear and unambiguous intrinsic evidence demonstrating that only the
7
     transmitter limitation provides the antecedent basis for “the optical signals.”
8
            The claims support Ciena’s proposed construction. Claim 1 is illustrative:
9
                    1. A transceiver card . . . comprising:
10                  a transmitter for . . . transmitting optical signals for
                    telecommunication as a function of the input data;
11
                    . ..
12                  an energy level detector optically connected between the receiver
                    and the fiber input to measure an energy level of the optical signals,
13                  wherein the energy level detector includes a plurality of thresholds.

14   Ex. D at cl. 1 (disputed language in red). The transmitter introduces the claimed “optical signals”

15   and provides the antecedent basis for the single appearance of “the optical signals” elsewhere in

16   the independent claims. No other claim element introduces “optical signals.” As a result, “the

17   optical signals” clearly and unambiguously refers to optical signals transmitted by the transmitter

18   on the transceiver card. Id.; see also Ex. P at 7, 11-17; Ex. R at 7, 11-18.

19          The prosecution history confirms only Ciena’s proposed construction. During

20   prosecution, and in response to an obviousness rejection, Oyster simultaneously (i) amended the

21   transmitter limitation by adding “optical signals” and (ii) amended the energy level detector

22   limitation by adding that it measures “an energy level of the optical signals” as shown by

23   Applicants’ underlining:

24

25

26
                                                          ***
27

28

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -5-                              Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 13 of 33



1

2

3
     Ex. I at 2, 4, 5, 7 (red boxes added for emphasis). In that same Office Action Response, Oyster
4
     explained the amendment making it eminently clear that the transmitted “optical signals” are the
5
     same as “the optical signals” measured by the energy level detector. Specifically, Applicants
6
     explained that the optical signals measured by the energy level detector are “the transmitted
7
     optical signals”:
8

9

10

11

12

13   Id. at 10 (Applicants used underlining to indicate additions and strikethrough to indicate deletion)
14   (red boxes added for emphasis); see also Ex. N (showing that prosecuted claim 22 issued as claim
15   1 and prosecuted claim 34 issued as claim 14). Applicants’ own statements thus demonstrate that
16   the energy level detector measures the energy of the transmitted optical signals. This intrinsic
17   evidence on its own should end the inquiry.
18            The PTAB reviewed this prosecution history and, in its expert opinion,4 reached the same
19   conclusion:
20                   [A]pplicants introduced the language “the transmitter transmitting
                     optical signals” and the reference to “the optical signals” at the
21                   same time and in a complementary manner, and further specifically
                     explained the added language “the optical signals” as “the
22                   transmitted optical signals.” Both the claim language on its face as
                     well as the prosecution history are plain and unambiguous that
23                   “the optical signals” . . . refers to optical signals transmitted by the
                     recited transmitter on the transceiver card. This is the only
24                   reasonable conclusion supported by the intrinsic evidence.
     Ex. P at 13. “To conclude differently would undermine the clear notice provided by the claims,
25

26
     4As this Court has explained, IPR proceedings “provide the Court with the PTAB’s expert
27
     opinion on the claims at issue.” DSS Tech. Mgmt., Inc. v. Apple, Inc., 2015 WL 1967878, at *3
28   (N.D. Cal. May 1, 2015); see also Robert Bosch Healthcare Sys., Inc. v. Cardiocom, LLC, 2014
     WL 3107447, at *4 (N.D. Cal. July 3, 2014).
                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -6-                               Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 14 of 33



1    as well as the prosecution history, to the public with regard to the scope of coverage of these

2    claims.” Id. As the PTAB acknowledged, Courts “cannot engage in a rewriting of the claims.”

3    Id. (citing SRAM Corp. v. AD-II Engineering Inc., 465 F.3d 1351, 1359 (Fed. Cir. 2006)).

4            Ciena’s construction is fully consistent with both the PTAB’s construction and the entire

5    intrinsic record, Oyster’s is not. Aylus Networks, 856 F.3d at 1361 (IPR proceedings are part of

6    the intrinsic record).

7                    2.       Oyster’s Misleading Criticisms Ignore the Prosecution History

8            Oyster’s criticisms of Ciena’s proposal rely upon red herring positions previously rejected

9    by the PTAB. First, Oyster argues that Ciena’s proposed construction is confusing and subject to

10   multiple interpretations. Dkt. 97 at 8:28-9:7. Not so. Ciena’s proposed construction

11   unambiguously identifies “the optical signals” as the optical signals transmitted by the recited

12   transmitter on the transceiver card.

13           Second, Oyster argues a POSITA would never interpret the claims to require “the optical

14   signals” to be the optical signals transmitted by the transmitter because that would result “in a

15   (possibly endless) loop.” Dkt. 97 at 9:8-13; see also id. at 10-11. The PTAB correctly

16   recognized Oyster’s argument as a red herring explaining: “[T]he issue is not whether the

17   challenged claims require ‘loop-back’ such that the transmitted signals are the same as the

18   received signals, but what is the antecedent basis in these claims for ‘the optical signals.’” Ex. P

19   at 14. The antecedent basis for “the optical signals” as claimed is not only clear, but it is express.

20   This Court should decline Oyster’s invitation to rewrite the claims because courts “are powerless

21   to rewrite the claims and must construe the language of the claim at issue based on the words

22   used.” SRAM Corp., 465 F.3d at 1359; see also K-2 Corp. v. Solomon S.A., 191 F.3d 1356, 1364

23   (Fed. Cir. 1999) (“Courts do not rewrite claims; instead, we give effect to the terms chosen by the

24   patentee.”).

25           Oyster relies solely upon Dr. Lebby’s outdated declaration to support this endless loop

26   argument. This extrinsic evidence should be given no weight because it fails to consider the full

27   intrinsic record. See, e.g., Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1577-78 (Fed.

28   Cir. 1995) (expert testimony that did not consider inter alia the prosecution history provided only

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -7-                              Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 15 of 33



1    “conclusory legal opinions”); Phillips, 415 F.3d at 1319 (Fed. Cir. 2005) (extrinsic evidence “is

2    unlikely to result in a reliable interpretation of patent claim scope unless considered in the context

3    of the intrinsic evidence”). In any event, Dr. Gitlin, who unlike Dr. Lebby gave full consideration

4    to the prosecution history including the IPRs, explained that a POSITA would interpret “the

5    optical signals” as referring to optical signals transmitted by the claimed transmitter on the

6    transceiver card based on a plain reading of the claims. Ex. L at 12:12-13.

7           Third, Oyster ignores the relevant prosecution history discussed above and argues that the

8    optical signals transmitted by the transmitter cannot be the optical signals measured by the energy

9    level detector because the signals transmitted from the transmitter are for “telecommunications

10   purposes,” and not for diagnostic purposes. Dkt. 97 at 10-11 (referring to the title, abstract, and

11   field of invention’s use of the word “telecommunications” and citing the Darcie prior art

12   reference). Again, this same argument was raised by Oyster during IPR and rejected. Ex. P at 14,

13   16. In short, the claims already address Oyster’s artificial distinction by expressly claiming the

14   optical signals are “for telecommunication.” See, e.g., Ex. D at cl. 1. The PTAB correctly

15   reached this conclusion because what the prosecution history “explains is that while the prior art

16   reference Darcie is for reading a diagnostic signal,” the “optical signals expressly recited as

17   transmitted by the transmitter are data communication signals (i.e., not the diagnostic signals such

18   as those in Darcie distinguished by the Applicants).” Ex. P at 16.

19          Fourth, Oyster wrongly asserts that Ciena’s proposed construction would result in

20   inoperability of the claimed invention. Dkt. 97 at 7:22-25. Oyster provides no basis for this

21   misguided, bald contention and its citation to Ex. A provides no guidance. In any event, Oyster’s

22   own expert, Dr. Lebby, belied Oyster’s argument by testifying that “there are situations in the

23   industry where an optical signal would leave a transceiver card and enter that same card” on

24   another fiber. Ex. FF at 98:19-99:4. Recognizing this, the PTAB rejected Oyster’s argument and

25   found that the specified location of the energy level detector “does not preclude the energy level

26   detector from measuring the energy level of the optical signals transmitted by the recited

27   transceiver.” Ex. P at 17.

28          Lastly, Oyster wrongly argues that Ciena’s proposed construction excludes all

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       -8-                              Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 16 of 33



1    embodiments in the specification. Dkt. 97 at 10:7-12; Ex. G at ¶ 90 (providing no objective basis

2    for this assertion). To the contrary, Ciena’s proposed construction is consistent with every

3    disclosed embodiment. To set the stage, Oyster criticizes its patents for not showing connections

4    in the figures to clarify the source of the received optical signals. Dkt. 97 at 10:19-20; Ex. O at

5    29 (the optical fibers are “unconnected and unterminated”). Thus, there is no dispute that the

6    Asserted Patents are silent as to what is at the other end of the fibers—there is neither a

7    description of a “loop back setup” nor a description of receiving “the optical signals” from a

8    different transmitter. But, unlike Oyster’s proposed construction, Ciena’s construction is fully

9    consistent with the specification as well as the Oyster’s arguments during original prosecution.

10   See, e.g., Ex. D at 4:25-5:19; see also id. at 1:23-30 (describing transmitting and receiving optical

11   signals where “[b]oth the transmitter and the receiver typically are located on the backplane of a

12   single card”) (emphasis added); Ex. I at 2, 10.

13                   3.      Oyster’s Proposed Construction Lacks Support in The Intrinsic
                             Record
14
              Oyster asks to Court to rewrite the claims so “the optical signals” as claimed refer to data
15
     received by the second optical fiber and not the claimed “optical signals” transmitted by the
16
     transmitter. Dkt. 97 at 8:14-17. 5 Setting aside the fact that Courts cannot rewrite claims (SRAM,
17
     465 F.3d at 1359), Oyster’s proposed construction ignores express claim language and
18
     prosecution history so it cannot be correct. It is thus not surprising that the PTAB rejected
19
     Oyster’s proposed construction and Judge Gilstrap’s prior opinion upon which Oyster now relies.
20
     Ex. P at 15.
21
              Oyster’s proposed construction is further flawed because it injects ambiguity into the
22
     claims by introducing a new term “optical data signals” that has no antecedent basis in the claims.
23
     Confronted with a clear intrinsic record, Oyster implausibly argues that “‘the optical signals’ are
24
     the optical data signals originating over the second optical fiber.” Dkt. 97 at 8:14-16. This
25
     argument makes little sense because a fiber cannot “originate” a signal, only a modulator or light
26
     5 Oyster knew how to distinguish the transmitted optical signals from the received optical signals
27
     when drafting claims, which further undermines Oyster’s attempted rewrite of the ’327 patent
28   claims. See, e.g., Ex. F at claim 14 (“a transmitter” for generating “a first optical signal,” “a
     receiver configured to receive a second optical signal”).
                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                        -9-                             Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 17 of 33



1    source can. Ex. D at 1:23-25; 4:25-38. And, as discussed above, the only intrinsic support for a

2    “source” of an optical signal is the claimed transmitter on the same card as the claimed receiver

3    and energy level detector. Ex. D at 4:25-5:19; Ex. I at 2, 10; Ex. P at 13. Thus, it comes as no

4    surprise that Oyster cites to only Dr. Lebby. Dkt. 97 at 8:14-16; see also id. at 12:17-21. Indeed,

5    Oyster relies upon Dr. Lebby seventeen times for this single claim term while ignoring the actual

6    intrinsic record.

7            Not only should Dr. Lebby’s conclusory testimony be rejected as purely extrinsic and

8    contradictory to the intrinsic record, but it is wholly unreliable because he failed to consider the

9    full intrinsic record. Ex. G at ¶83. Phillips, 415 F.3d at 1319 (“extrinsic evidence,” i.e., Dr.

10   Lebby’s Declaration, “is unlikely to result in a reliable interpretation of patent claim scope unless

11   considered in the context of the intrinsic evidence”). The Court should reject Dr. Lebby’s

12   unsupported and conclusory assertions because they contradict plain claim language and the

13   prosecution history, which includes an express finding by the PTAB regarding the appropriate

14   construction for this term. Shire Dev., LLC v. Watson Pharm., Inc., 787 F.3d 1359, 1365 (Fed.

15   Cir. 2015) (discounting “expert testimony that is clearly at odds with the claim construction

16   mandated by the claims themselves, the written description, and the prosecution history”).

17           Oyster goes on to argue that “a POSITA would understand that the patent teaches that the

18   transceiver is not receiving the same signal it is sending out,” again citing only disfavored and

19   outdated extrinsic evidence from Dr. Lebby. Dkt. 97 at 10:13-23. This is a repeated error in

20   Oyster’s brief, blindly citing to a POSITA rather than analyzing and citing the claims and

21   intrinsic record. According to Dr. Lebby, “the optical signals” must be “transmitted by another

22   device at the other end of the second optical fiber, outside the transceiver card.” Ex. G at ¶ 84

23   (emphasis added); see also id. at ¶ 80. Not only does Dr. Lebby fail to provide intrinsic support

24   for this assertion beyond his conclusory assertions about optical systems in general, he also

25   testified during deposition that the industry uses networks “where an optical signal would leave a

26   transceiver card and enter that same card” on another fiber. Ex. FF at 98:19-99:4.

27           In sum, Oyster’s attempt to rewrite the clear language of the claims must be rejected

28   because courts do not rewrite claims (SRAM, 465 F.3d at 1359) and Oyster’s proposed rewrite

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 10 -                            Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 18 of 33



1    lacks any intrinsic support.

2                     4.      Alternatively, “the optical signals” is Indefinite

3              To the extent the Court does not construe the terms consistent with Ciena’s proposal, the

4    claims are indefinite and cannot be corrected through claim construction to refer to different

5    optical signals from an undisclosed source, as this would improperly rewrite the claims. SRAM,

6    465 F.3d at 1359; K-2 Corp., 191 F.3d at 1364. A claim is indefinite when either its language

7    “might mean several different things and no informed and confident choice is available among

8    the contending definitions,” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 911 fn. 8

9    (2014), or the intrinsic evidence fails to “provide objective boundaries” as to the scope of the

10   claim meaning, Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014). As

11   discussed above, those skilled in the art would understand “the optical signals” to refer to the

12   transmitted optical signals based on the plain claim language and the prosecution history. Absent

13   that understanding, the claimed optical signals would not inform a skilled artisan about the scope

14   of the invention. Ex. L at 10:26-11:1. 6
               B.     “receiver” (’327 patent claims 1, 14, 25, 36; ’511 patent claims 1, 9)
15

16            Oyster’s Proposed Construction                   Ciena’s Proposed Construction
         ’327 and ’511 patents: No construction        “receiver without a demodulator”*
17
         necessary (“receiver”)
18       ’898 patent: “receiver without a              *The parties agree that “receiver” in the ’898
         demodulator”                                  patent means “receiver without a demodulator”
19
               The issue here is whether an admitted disclaimer for lack of enablement during
20
     prosecution of one patent (the ’898 patent) should be imputed to two earlier issued patents (the
21
     ’327 and ’511 patents). The Court should resolve this dispute in Ciena’s favor for two distinct
22
     reasons: (1) Oyster concedes that the Asserted Patents’ specification does not enable a receiver
23
     with a demodulator so the claims should be construed to comply with 35 U.S.C. § 112, first
24

25
     6The Trover case cited by Oyster is inapposite. Dkt. 97 at 12:10-25. In that case, “it [was] clear
26   what the disputed claim language covers,” so the Court declined to find the claims indefinite
     because “there is an obvious and correctable error in the claim, the construction of which is not
27
     subject to reasonable debate.” Trover Grp., Inc. v. Dedicated Micros USA, 2015 WL 1263358,
28   at *8–9 (E.D. Tex. Mar. 19, 2015) (citing CBT Flint Partners, LLC v. Return Path, Inc., 654 F.3d
     1353, 1358 (Fed. Cir. 2011)).
                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       - 11 -                           Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 19 of 33



1    paragraph; and (2) Oyster’s admitted disavowal during the prosecution of the ’898 patent can be

2    imputed to the earlier issued ’327 and ’511 patents.

3             During prosecution of the ’898 patent, Oyster conceded that the Asserted Patents’

4    specification does not enable a receiver with a demodulator. Ex. J at 3; Ex. K at 2, 4, 6–8.

5    Specifically, Applicants presented multiple claims directed to a transceiver card with “a receiver

6    having a demodulator.” Ex. GG at 3, 5-7. The USPTO rejected the claims for failure to comply

7    with 35 U.S.C. § 112, first paragraph, because the Asserted Patents’ specification did not disclose

8    a receiver having a demodulator “in such a way to enable a one skilled in the art to which it

9    pertains, or with which it is most nearly connected, to make and/or use the invention.” Ex. J at 3.

10   Applicants’ acquiesced to the USPTO’s finding that the Asserted Patents’ specification does not

11   enable a receiver with a demodulator by amending the claims without argument during

12   prosecution of the ’898 patent. Ex. J at 3; Ex. K at 2, 4, 6–8. As a result of this clear and

13   unambiguous disavowal of claim scope, Oyster concedes that “receiver” means “a receiver

14   without a demodulator” for the ’898 patent. Dkt. 97 at 13:12-19; UCB, Inc. v. Yeda Research &

15   Dev. Co., Ltd., 837 F.3d 1256, 1260-61 (Fed. Cir. 2016).

16            Because the Asserted Patents share the same specification, it logically follows that a
17   receiver with a demodulator is not enabled for any of the Asserted Patents. Biogen Idec, Inc. v.
18   GlaxoSmithKline LLC, 713 F.3d 1090, 1095–97 (Fed. Cir. 2013) (affirming district court that
19   “properly limited the scope of [a] claim term” based on an admitted lack of enablement).
20   Specifically, the claimed “receiver” 7 was never intended to cover a receiver with a demodulator

21   because that concept, by Oyster’s own admission, is not enabled by the specification. Abbott

22   Labs v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed. Cir. 2009) (“[T]he claims cannot enlarge what is

23   patented beyond what the inventor has described as the invention.”). Thus, the claims in the ’327

24   and ’511 patents should be construed consistent with Ciena’s proposed construction to comply

25   with 35 U.S.C. § 112, first paragraph. MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d

26   1323, 1332 (Fed. Cir. 2007) (“Claim construction should not, of course, be blind to validity

27   7 Oyster presents no argument that the “receiver” in the ’327 and ’511 patents is different from
28   the receiver in the ’898 patent. Nor could it since it always refers to the same element in the
     specification. See, e.g., Ex D. at Figs. 2-3.
                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 12 -                            Construction Brief
         Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 20 of 33



1    issues”).

2             Moreover, Oyster’s contention that its admitted disavowal does not affect the scope of the

3    claimed “receiver” in the ’327 and ’511 patents (Dkt. 97 at 13:20-15:3) is incorrect because a

4    party is “not entitled to a claim construction divorced from the context of the written description

5    and prosecution history.” Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1144-45 (Fed. Cir. 2005).

6    Here, the disavowal concerns the scope of invention enabled by the specification, not an

7    amendment or argument made to overcome prior art. Thus, the Court should adopt Ciena’s

8    proposed construction because it is the only construction tied to the prosecution history and

9    enabled by the specification. 8

10            The Court should adopt Ciena’s proposed construction for another reason—namely
11   binding precedent not previously considered demonstrates Ciena’s proposed construction
12   applying the disavowal to all Asserted Patents is correct. Specifically, Oyster and Judge Gilstrap
13   rely upon the same authority to limit the disavowal to the ’898 patent. See, e.g., Dkt. 97 at 14:6-
14   10; Ex. A at 34. This precedent, including the Elkay case forming the basis for most of that legal
15   authority, is inapposite because it stands for the proposition that the prosecution history of an
16   earlier issued patent applies to a later issued patent, not the issue presented here. As the Northern
17   District previously explained, Elkay did not address the issue of “apply[ing] the prosecution
18   history of a later patent to an earlier issued patent.” Cybersource Corp. v. Retail Decisions, Inc.,
19   2008 WL 4543045, at *4 (N.D. Cal. Oct. 10, 2008) (emphasis original).
20            Binding Federal Circuit precedent, not considered by Oyster and not analyzed by Judge

21   Gilstrap, instructs that the prosecution history of a later patent should be considered in construing

22   a term common to an earlier patent. 9 Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335,

23   8 To the extent that Oyster argues that receivers with demodulators were well-known in the art at
24   the time of the invention, it would not matter since “patentees frequently surrender more through
     amendment than may have been absolutely necessary . . . to overcome rejections under § 112.”
25   Ajinomoto Co., Inc. v. Int’l Trade Comm’n, 932 F.3d 1342, 1351 (Fed. Cir. 2019).
     9 Microsoft Corp. v. Multi-Tech Sys., 357 F.3d 1340, 1350 (Fed. Cir. 2004) also supports Ciena’s
26   argument although Judge Gilstrap erroneously distinguished it as relating to sibling applications
     and not binding on other familial relationships. Ex. A at 34-35. In Microsoft, the court noted that
27
     “any statement of the patentee in the prosecution of a related application as to the scope of the
28   invention” is relevant to claim construction for an earlier issued patent that shared a common
     specification. Microsoft, 357 F. 3d at 1350.
                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 13 -                            Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 21 of 33



1    1343 (Fed. Cir. 2015) (“A statement made during prosecution of related patents may be properly

2    considered in construing a term common to those patents, regardless of whether the statement

3    pre- or post-dates the issuance of the particular patent at issue”); see also Trs. of Columbia Univ.

4    v. Symantec Corp., 811 F.3d 1359, 1369 (Fed. Cir. 2016); Verizon Servs. Corp. v. Vonage

5    Holdings Corp., 503 F.3d 1295, 1306-07 (Fed. Cir. 2007).

6           The Federal Circuit’s holding in Verizon is illustrative. There, the panel rejected the

7    precise argument Oyster makes here and confirmed that “it is not unsound to apply the same

8    interpretation to the patent-in-suit, even though that patent had already issued.” Verizon, 503

9    F.3d at 1307 (emphasis added). This is because “a statement made by the patentee during

10   prosecution history of a patent in the same family as the patent-in-suit can operate as a

11   disclaimer.” Id. at 1306 (emphasis added). More recently, the Federal Circuit re-confirmed “that

12   statements made in related, later-prosecuted U.S. patents [e.g., the 898 patent] may inform the

13   meaning of earlier issued claims [e.g., the claims of the ’327 and ’511 patents].” Apple Inc. v.

14   Motorola, Inc., 757 F.3d 1286, 1312 (Fed. Cir. 2014). Thus, “the patentee’s statements made

15   during the prosecution of a later patent [are] relevant to an earlier issued patent that share[s] a

16   common specification.” Id.

17          The undisputed disclaimer made during the prosecution of the ’898 patent applies equally

18   to the ’327 and ’511 patents for the two separate reasons discussed above. Judge Gilstrap failed

19   to analyze binding Federal Circuit precedent instructing that the prosecution history of a later

20   patent should be considered in construing a term common to an earlier patent in conducting his

21   analysis. Separately, the non-contested disclaimer concerns the scope of the enablement and this

22   disclaimer relates equally to all three patents—no patent enables or discloses a receiver with a

23   demodulator.

24          C.      “receiver configured . . . to convert the second optical signal to output data”
                    (’898 patent – cl. 1, 14)
25
           Oyster’s Proposed Construction                       Ciena’s Proposed Construction
26
      “receiver” is a “receiver without a              “a receiver that converts the second optical signal
27    demodulator” as set forth above.                 from optical to electronic form to recover the
                                                       data carried by the second optical signal”
28    Otherwise, no construction necessary.

                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       - 14 -                            Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 22 of 33



1              The dispute here pertains to what it means for the claimed receiver to “convert” an optical

2    signal to “output data.” Ciena’s proposed construction provides the plain and ordinary meaning

3    of the phrase and is fully consistent with the patent’s intrinsic record, including recent IPRs.

4    Oyster, by recasting this dispute as being redundant and by focusing on the term “receiver” in a

5    vacuum, ignores the actual dispute about the claimed functionality of the receiver. In doing so,

6    Oyster proposes nothing to address the receiver’s functionality. Rather, Oyster urges no

7    construction relying solely on a separate dispute in the Texas litigation (including Dr. Lebby’s

8    stale declaration) and again burying its head with regard to disclaimers made during recent IPRs.

9              The intrinsic record supports Ciena’s proposed construction. The specification describes a

10   receiver “converting” optical signals in two places. First, the Background of the ’898 patent
11   describes a receiver with a “photodiode to convert the optical signals back into the electronic
12   data stream.” Ex. F at 1:32-35 (emphasis added). At the receiver, “the optical signals either
13   produce an electric output at the photodiode or they do not. As a result, an output electronic data
14   stream of zeros and ones is generated.” Id. at 1:42-46. Second, the Detailed Description of the
15   Invention explains that the “optical receiver 32,” which corresponds to the claimed receiver,
16   “converts the optical signal from optical to electronic form to recover the electronic data stream
17   34 . . . .” Id. at 5:2-5 (emphasis added). The specification is clear that “output data” is an
18   electronic form of data recovered from the second optical signal.
19             Likewise, Oyster’s intrinsic statements during IPR support Ciena’s construction.
20   Specifically, Oyster argued that the receiver “converts the optical signal to electronic form to

21   recover the electronic data stream,” which is precisely Ciena’s proposed construction. Ex. S at

22   18 (emphasis added); Ex. U at 11 (same); Ex. Z at 21 (same); Ex. CC at 46 (arguing that

23   characterizing optical signals as electronic output data renders the “‘converting’ step

24   meaningless”). The PTAB was persuaded by Oyster’s arguments, finding that the receiver

25   “converts the optical signal to electronic form to yield [the] received electronic data stream.” Ex.

26   Y at 8.

27             Oyster criticizes Ciena’s proposed construction for “seek[ing] to limit this term by

28   importing features from the specification, including the requirement of conversion to ‘electronic

                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       - 15 -                            Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 23 of 33



1    form’ and the requirement of ‘recover[ing]’ data in addition to ‘convert[ing].” Dkt. 97 at 15:15-

2    17. Oyster’s criticism is misplaced. Ciena does not seek to limit the invention to preferred

3    embodiments. Instead, Ciena’s proposal properly parrots IPR disclaimers that Oyster now seeks

4    to avoId. Ex. S at 18 (Oyster contending that the receiver “converts the optical signal to

5    electronic form to recover the electronic data stream”); see also Ex. U at 11; Ex. Z at 21; Ex. CC

6    at 46. Oyster must now live with the scope it surrendered during IPR, as the law prohibits Oyster

7    “from recapturing through claim interpretation specific meanings disclaimed during prosecution.”

8    Power Integrations, Inc. v. ON Semiconductor Corp., 396 F. Supp. 3d 851, 862-63 (N.D. Cal.

9    2019); see also Aylus Networks, 856 F.3d 1353 at 1361 (“statements made by a patent owner

10   during an IPR proceeding can be considered during claim construction and relied upon to support
11   a finding of prosecution disclaimer.”). Ciena’s proposed construction is fully consistent with the
12   patents’ claims, specification and Oyster’s disclaimer during IPR and should thus be adopted.
13          D.      “energy level detector including a threshold”/“energy level detector includes a
                    plurality of thresholds” (’327 patent claims 1, 14, 25; ’898 patent claims 1, 14)
14
           Oyster’s Proposed Construction                     Ciena’s Proposed Construction
15
      “an energy level detector’ means” “a device     “a single energy level detector on a transceiver
16    to measure optical power.” The remainder        card and including a reference voltage for
      of the disputed phrase requires no further      comparison to the energy level of [the optical
17    construction.                                   signals / the second optical signal]” /
18                                                    “a single energy level detector on a transceiver
                                                      card and including reference voltages for
19                                                    comparison to the energy level of [the optical
                                                      signals / the second optical signal]”
20
            Again, Ciena’s proposed construction comports with positions staked out by Oyster
21
     during IPR, while Oyster’s construction once again clings to the Texas findings that pre-existed
22
     and thus lack the benefit of Oyster’s IPR positions. Dkt. 97 at 16:23-17:24. While the parties
23
     agree that the energy level detector is on the transceiver card, the parties have two disputes, which
24
     were addressed during IPR as accounted for by Ciena and ignored by Oyster. 10
25
                    1.      A Single Energy Level Detector (Disputed)
26
            During IPR, Oyster sought to overcome prior art with multiple detectors by arguing that
27
     10The express claim language and specification support Ciena’s proposed construction. See Ex.
28
     F at 5:60-6:2; 6:14-17; FIG. 3. Ciena focuses on Oyster’s IPR disclaimer, which Oyster ignores.
                                                                               Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                     - 16 -                            Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 24 of 33



1    the “correct interpretation” of the claimed “energy level detector” is “consistent with Fig. 3 of the

2    ’898 patent” and that “it is entirely appropriate to construe claim 1 to require that a single

3    detector measure an optical signal and include a plurality of thresholds.” Ex. S at 36-37

4    (emphasis added); see also Ex. U at 42-43. Oyster went on to argue that the petition’s “reliance

5    on a plurality of detectors, each with a single threshold, fails to show the claimed single energy

6    level detector having a plurality of thresholds.” Ex. Q at 40; see also Ex. S at 35. There can be

7    no doubt that Oyster has surrendered any claim scope beyond the energy level detector being a

8    “single” energy level detector. See, e.g., Dkt. 59 at n 2 (“statements made by a patent owner

9    during IPR proceedings may be used to support a finding of prosecution disclaimer during claim

10   construction proceedings”); see also Aylus Networks, 856 F.3d at 1361. And Oyster’s case law

11   argument that “a” means “one or more” should be rejected as it ignores Oyster’s clear and

12   unmistakable disavowal during multiple IPRs. Dkt. 97 at 17: 7-15.

13                  2.      The Energy Level Detector Is On a Transceiver Card (Agreed)

14          Oyster does not dispute that the energy level detector is on the transceiver card. Dkt. 97 at

15   16:23-17:24. And it appears to concede this particular IPR disavowal. Therefore, based on

16   Oyster’s own surrender and the PTAB’s reliance on Oyster’s statements,11 the energy level

17   detector must be “on” the transceiver card. See Aylus Networks, 856 F.3d at 1361.

18

19

20

21

22

23   11 During IPR Oyster distinguished prior art for allegedly “not include[ing] every claimed feature
24   of the ’327 patent claims on a single transceiver ‘card.’” Ex. O at 35 (emphasis added); see also
     Ex. Z at 43 (making same argument for the ’898 patent). Oyster distinguished prior art as
25   purportedly being “silent on whether the modules/circuits . . . are arranged on a common
     ‘transceiver card.’” Ex. O at 36 (emphasis added). Oyster also argued that the asserted claims
26   “require an ‘energy level detector’ on the claimed ‘transceiver card’” and the prior art “fails to
     disclose these features arranged on a common ‘transceiver card.’” Ex. Z at 45 (emphasis added);
27
     see also Ex. O at 37. In denying institution of IPR, the PTAB explained that “[a]ll three claims 1,
28   14, and 25 [of the ’327 patent] require . . . an energy level detector on the same card as the
     transmitter.” Ex. BB at 8 (emphasis added).
                                                                               Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 17 -                           Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 25 of 33



1                   3.      The Energy Level Detector Includes A Reference Voltage for
                            Comparison to the Energy Level of the Optical Signal(s) (Disputed)
2
            The claimed energy level detector includes “a threshold” or “a plurality of thresholds.”
3
     Ciena’s proposed construction aligns with the plain meaning of the claims by clarifying that the
4
     thresholds are reference voltages for comparison to the energy level of optical signals consistent
5
     with Oyster’s statements during IPR. Oyster criticizes Ciena’s proposed construction for “go[ing]
6
     far beyond the plain meaning of the term ‘threshold.’” Dkt. 97 at 17:16-24. Oyster’s
7
     representations during IPR once again refute Oyster’s argument. To overcome prior art, Oyster
8
     argued that “[t]he correct interpretation is consistent with Fig. 3 of the ’898 patent, which depicts
9
     multiple thresholds (163, 164) being compared to a measured energy level (output of element
10
     155).” Ex. S at 36 (emphasis added); see also Ex. U at 42-43. Oyster provided the following
11
     demonstrative to explain its interpretation and directed the PTAB’s attention to the Ex. F at 5:60-
12
     6:2; 6:14-17. Id.
13

14

15

16

17

18

19

20

21
     Id. (Oyster’s annotation of Ex. F at Fig. 3). The portions of the specification cited by Oyster
22
     confirm Ciena’s construction:
23                  The electrical signal . . . is compared to reference voltages by one
                    or more comparators. As shown in FIG. 3, comparator 156 will
24                  transition from a low to high output when the voltage output from
                    the logarithmic or linear amplifier 155 exceeds the reference
25                  voltage established by the digital to analog (D to A) converter
                    158. . . . One or more thresholds 163 and 164 may be established
26                  to provide reference levels for comparison to determine one or
                    more alarm states.
27

28

                                                                               Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 18 -                           Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 26 of 33



1    Ex. F at 5:60-6:2; 6:14-17 (emphasis added). Only Ciena’s proposed construction confirms that

2    including one or more thresholds means including one or more reference voltages for comparison

3    to the energy level of optical signal(s), as described in the patent’s specification and as argued by

4    Oyster to avoid prior art during IPR proceedings. Oyster’s proposed construction provides no

5    meaning whatsoever for the claimed threshold and should thus be rejected. Ciena’s proposed

6    construction, which is consistent with the intrinsic record, should be adopted.

7            E.      “phase modulate” / “phase modulator” (’327 patent claims 3, 16, 27, 37; ’511
                     patent claim 9; ’898 patent claim 3, 17)
8
           Oyster’s Proposed Construction                       Ciena’s Proposed Construction
9
      “alter the phase of light to create an optical    “alter the phase of light while keeping the
10    signal having a phase that is representative      amplitude of the light constant to create an
      of data. Use of phase modulation excludes         optical signal having a phase that is
11    use of amplitude modulation.”                     representative of data.
12
             As can be seen in the above proposed constructions, the parties agree on much regarding
13
     this phrase. The only dispute is whether the phase modulate terms require keeping the amplitude
14
     of the light constant.
15
             Oyster overstates the importance of Judge Gilstrap’s construction, essentially urging this
16
     Court to forego its own analysis and instead adopt another court’s construction that is allegedly
17
     based on “over a dozen pieces of intrinsic and extrinsic evidence in the form of expert
18
     declarations and depositions.” Dkt. 97 at 18:7-11. Not only did Oyster fail to cite this purported
19
     extrinsic evidence in the Local Patent Rule 4.3 Statement, but its attorney argument is
20
     fundamentally incorrect in contending that Ciena’s proposal would “exclude the preferred
21
     embodiment and virtually every phase modulation system ever known to man.” Id. at 18:10-11.
22
     This is the critical argument in assessing whether Oyster or Ciena’s proposed construction is
23
     correct—and Oyster’s unsupported contention is plainly wrong.
24
             First, and critically, Ciena’s proposal is consistent with the preferred embodiment. The
25
     Asserted Patents expressly describe an advantage of the “present invention” as a phase-modulated
26
     mode where breach detection by the energy level detector is more effective because “the
27
     amplitude of the optical signal is constant” making “a drop in the optical signal level more easily
28
     detected.” Ex. F at 4:48-52; see also Dkt. 97 at 15:26-27 (phase modulation is “preferably used
                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                        - 19 -                           Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 27 of 33



1    in the invention.”). “[W]here the specification describes ‘the present invention’ as having a

2    feature, that representation may disavow contrary embodiments.” Techtronic Indus. Co. Ltd. v.

3    Int’l Trade Comm’n, 944 F.3d 901, 907 (Fed. Cir. 2019) (internal citations omitted).

4           Oyster concedes that “the ’898 patent discusses a phase-modulated mode in which

5    amplitude of the optical signal is constant.” Dkt. 97 at 18:28-19:3 (internal citations omitted).

6    Oyster tries to explain away this disclosure by pointing to the patent’s disclosure of alternatively

7    using “conventional amplitude-modulated transmitters and receivers.” Id. (internal citations

8    omitted). This argument should be rejected for two reasons. First, the specification, including the

9    portion cited by Oyster, describes the conventional amplitude forms of modulation as being less

10   desirable. Ex. D at 1:45-46, 3:4-8, 4:39-47, 5:6-14, 6:31-41. So Oyster’s proposed construction,

11   not Ciena’s, actually contradicts the preferred embodiment (which operates in a phase-modulated

12   mode with constant amplitude). Id. at 4:39-47, 5:6-14. Second, Oyster points to “conventional

13   amplitude modulated transmitters and receivers” and argues that the patent does not require

14   amplitude to be kept constant. Dkt. 97 at 18:25-19:3. But that is irrelevant since Oyster’s

15   proposed construction excludes amplitude modulation. Id. at 18:14-16. This paradox in Oyster’s

16   argument demonstrates the core flaw in its argument—Oyster points to amplitude modulators as

17   an example of non-constant amplitude but its own construction expressly excludes the use of

18   amplitude modulation.

19          Oyster’s argument that Ciena’s construction would exclude both amplitude and phase

20   modulators is nonsensical. Id. at 18:18-19; 20:1-7. The background of the Asserted Patents

21   frames the problem to be solved as the vulnerability of optical fiber to security breaches:

22   “Existing amplitude modulated systems have the disadvantage that the fiber can be easily tapped

23   and are not secure.” Ex. F at 1:52-53. As Dr. Gitlin explained in his declaration, “[t]he Asserted

24   Patents solve the problem of easily tapped fibers by using a transceiver that ‘operates in a phase-

25   modulated mode’ because ‘the phase-modulated signals have the advantage that breach detection

26   by the energy level detector work more effectively, since the amplitude of the optical signal is

27   constant and thus a drop in the optical signal level is more easily detected.’” Ex. L at 8:13-17

28   (citing Ex. F at 4:44-52; emphasis original).

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 20 -                            Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 28 of 33



1           Beyond citing directly to the intrinsic record to confirm his understanding, Dr. Gitlin

2    identified an extrinsic source, a contemporaneous white paper authored by the original patentee,

3    which further confirmed his understanding of the express intrinsic record. That white paper

4    establishes that the original patentee “believed that nefarious intruders ‘wish to extract as much

5    information for as long as possible . . . with the goal of not being detected or caught.’” Id. at

6    8:18-9:5 (citing Ex. M at 2). As such, the patentee described its patented solution as leveraging a

7    patented phase modulation format to allow for immediate tap detection:

8                   [D]ue to the nature of the optical signal sent using Oyster Optics’
                    patented secure phase modulation technologies, attempts to tap
9                   Oyster-protected fiber . . . become immediately known to the
                    network operator . . . .
10
     Ex. M at 11. This patented phase modulation format is expressly described as excluding
11
     commercial phase modulation techniques, consistent with Oyster’s argument that the claimed
12
     phase modulation technique is narrow. Dkt. 97 at 18:7-11. Specifically, the white paper explains
13
     that the patented phase modulation format is different from commercially available products and
14
     will not function with equipment for amplitude modulated signals.
15
                    [T]he light transmitting the data is in a patented secure phase
16                  modulated format different from any commercially available
                    products. Because of the format of the light, Oyster Optics’
17                  technologies are therefore able to provide an extremely precise and
                    sensitive tap detection system, which would not function with
18                  existing common equipment utilizing insecure amplitude or
                    intensity modulated signals.
19
     Ex. M at 14 (emphasis added). Reading the express language of this disclosure, Dr. Gitlin
20
     reasonably concluded that this “paper is describing the problem and solution [] described in the
21
     Asserted Patents. Namely, utilizing a type of phase modulation where the amplitude remains
22
     constant and detecting taps by identifying drops in the signal’s amplitude. See, e.g., Ex. D at 5:6-
23
     14 (an amplitude drop may indicate a tap).” Ex. L at 9:11-14.
24
            In this same vein, “[t]he Asserted Patents emphasize that a modulation format having a
25
     constant amplitude prevents an intruder from being able to use a simple photodetector to intercept
26
     communications by tapping the optical fiber.” Ex. L at 10:11-13. Thus, “[a] POSITA reading the
27
     Asserted Patents would have understood that the constant amplitude characteristic of the phase
28

                                                                                Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                      - 21 -                            Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 29 of 33



1    modulated signals is important to making the signals secure while in transit.” Id. at 10:8-10.

2    Ciena’s proposed construction is consistent with this vitally important characteristic of the

3    claimed invention while Oyster’s is not.

4           With this understanding in mind, the Asserted Patents explanation that “[i]f the amplitude

5    drops during monitoring. . . the detector 33 provides an alert . . . to indicate a drop or increase in

6    the optical energy level” makes eminent sense. Ex. D at 5:6-14. The purpose of the energy level

7    detector is to monitor for changes in optical energy level, e.g., to monitor for changes in optical

8    signal amplitude, to provide an alert when the optical signal level changes. Id. As Dr. Gitlin

9    explained, these “disclosures tell a POSITA that allowing the signal’s amplitude to vary with the

10   data would expose the data to photodiode optical taps, frustrating the invention’s ability to

11   provide secure, phase modulated optical data transmission.” Ex. L at 9:18-10:22.

12          Oyster’s argument that Ciena’s proposed construction is inconsistent with claim 14 and

13   precludes the amplitude in a phase-modulated signal from ever dropping is incorrect and

14   miscomprehends the express purpose of this invention. Dkt. 97 at 18:18-19:3. Ciena does not

15   dispute, and has never disputed, that if there is a tap the amplitude will change. This is the same

16   scenario that existed prior to the invention, as explained above. To be clear, Ciena’s proposed

17   construction precludes the transmitter from intentionally varying the signal’s amplitude during

18   normal operations, which is precisely the inventive aspect described by the Asserted Patents, a

19   phase modulation technique where the amplitude remains constant and taps are detected by

20   identifying drops in the signal’s amplitude. Ex. L at 9:18-10:22; Ex. D at 4:39-47, 5:6-14.

21          Oyster’s strained use of a “topically related” extrinsic patent 12 fails for the same reasons

22   as discussed above. Dkt. 97 at 19:4-23 (citing Ex. EE at Fig. 1). Nevertheless, the ’816 patent

23   explains that “[a]mplitude modulated signals,” which “require only a small amount of energy be

24   tapped” to acquire “a tapped electronic data stream.” Ex. EE at 38-43. Thus, the ’816 patent’s

25   detector 32 “monitors the light energy in the fiber 20” and “[i]f the amplitude drops, most likely

26   from a tap, the detector alerts the receiver and can, for example, sound an alarm or alert network

27   12“Extrinsic evidence may not be used to contradict claim meaning that is unambiguous in light
28   of the intrinsic evidence.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356,
     1369 (Fed. Cir. 2018).
                                                                                 Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       - 22 -                            Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 30 of 33



1    maintenance personnel.” Id. at 4:37-43; see also id. 3:27-29 (“monitoring the optical fiber for a

2    reduction in the amplitude of the phase-modulated signal”). Yet again, Oyster’s argument that

3    Ciena’s construction is inconsistent with the specification is wrong and the ’816 patent actually

4    demonstrates that Ciena’s proposed construction is correct. Dkt. 97 at 19:20-23.

5           Oyster’s final argument, citing to out-of-context snippets from depositions either not

6    available or not fully available to Ciena and from experts that Ciena did not hire and had no

7    chance to examine, suffers from the same flaws as Oyster’s arguments above. Id. 97 at 20:1-22.

8    The testimony excised by Oyster is not surprising, as the patent itself states that other commercial

9    modulators existed prior to the Asserted Patents’ inventions, but those modulators did not hold

10   amplitude constant while still detecting taps by identifying drops in the signal’s amplitude. Ex. F

11   at 4:44-52; 5:12-19. That experts would testify that commercial embodiments prior to the

12   invention of the Asserted Patents would not hold amplitude constant is not surprising, as this is

13   the very problem solved by the invention. Indeed, an original patentee explained this precisely in

14   its contemporaneous white paper, which explained that the “light transmitting the data is in a

15   patented secure phase modulated format different from any commercially available products”

16   and this “format of the light . . . would not function with existing common equipment utilizing

17   insecure amplitude or intensity modulated signals.” Ex. M at 14 (emphasis added). Nevertheless,

18   Oyster overstates its position, because Dr. Buck actually explained that “there are known types of

19   ‘continuous phase modulation’ which maintain a constant amplitude. For example, phase

20   modulation using a single lithium niobate waveguide can be used to phase modulate with a

21   constant amplitude.” Ex. HH at ¶ 48.

22          In sum, the idea of encoding information in a light beam’s amplitude was well known.

23   Ex. D at 1:15-25, 1:40-43; Ex. L at 7-8-28. Both Ciena’s and Oyster’s proposed construction

24   exclude the use of amplitude modulation meaning that the amplitude does not carry data

25   information. Oyster’s argument against Ciena’s proposed construction, however, seeks to expand

26   the scope of the invention by excluding the requirement that the amplitude of light be kept

27   constant. By taking this position, Oyster’s proposal wrongly eviscerates the problem and solution

28   expressly described and claimed in the Asserted Patents. The problem with prior commercial

                                                                               Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                     - 23 -                            Construction Brief
      Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 31 of 33



1    modulators was that they allowed the signal’s amplitude to vary with the data and this would

2    expose the data to photodiode optical taps, frustrating the invention’s goal of providing secure,

3    phase modulated optical data transmission. Ex. L at 9:18-10:22. Oyster’s proposal should be

4    rejected because it ignores the inventive purpose of the Asserted Patents, while Ciena’s proposal

5    should be accepted because it properly provides meaning to the patented phase modulation

6    technique.

7            F.      “a transmitter having a laser, a modulator, and a controller” (’327 patent – cl.
                     1, 14, 25, 36; ’898 patent – cl. 1, 14)
8
           Oyster’s Proposed Construction                       Ciena’s Proposed Construction
9
      No construction necessary:                        “A transmitter having a laser, a modulator, and a
10    “a transmitter having a laser, a modulator,       controller located within the transmitter.”
      and a controller”
11

12           The dispute here concerns whether the claims require the laser, modulator, and controller

13   to be located within the transmitter. The plain language of the claims as well as the rest of the

14   intrinsic record, including IPR disclaimers, confirm Ciena’s proposed construction is correct.

15   Oyster’s no construction necessary approach is yet another attempt to dodge its IPR disclaimers.

16           First, the claims’ plain use of the word “having” confirms the recited components are

17   located within the transmitter. Ex. D at cl. 1, 14, 25, 36; Ex. F at cl. 1, 14.

18           Second, the specification confirms this plain meaning. The entire specification focuses on

19   enabling easy replacement of existing cards with enhanced security cards, which is both

20   responsive to the prior art deficiency the patents identify and repeatedly set forth as the object of

21   the invention. See, e.g., Ex. F at 2:26-29 (citing need to have a swappable transceiver card); 3:9-

22   18 (providing a swappable transceiver card having “the OTDR and energy level detector parts

23   along with the optical transmitter and receiver components . . . all on one card compatible with

24   most existing box dimensions”); 6:36-42 (same); 4:30-43 (placing relevant components on the

25   transmitter); Fig. 2 (same). Thus, the specification confirms that the claimed components are

26   within the transmitter. 13

27   13 Oyster’s discovery responses in the Texas litigation further confirm Ciena’s proposed
28   construction is correct. Ex. II at 9 (“The use of a transmitter containing this combination [‘a
     laser, a modulator, and a controller. . .’] for transmitting phase-modulated signals is also novel.”).
                                                                                  Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                       - 24 -                             Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 32 of 33



1            Third, Oyster fails to address its IPR statements confirming “having” means “located

2    within” as Oyster disavowed any possible broader scope for the disputed phrase. During IPR,

3    Oyster argued that a transmitter “having” a component means a transmitter with that component

4    placed on it. Ex. U at 41 (Petitioners did not address “the requirement of placing a laser on the

5    claimed ‘transceiver card’”). Oyster also argued that a transmitter “having” a component

6    excludes an external component that is separate from or not part of the transmitter. Ex. V at 20-

7    21 (The prior art’s “transmitter does not include a light source” because the prior art’s laser “input

8    light” is “from an external source” so it not “part of” the prior art’s transmitter, rather it is

9    “separate from” the transmitter); see also id. at 22, Ex. X at 34-36 (same); Ex. AA at 23-25 (The

10   prior art’s transmitter “excludes a light source” because it “is external to the transmitter”); Ex.

11   DD at 26-27 (same). The PTAB agreed with Oyster’s IPR statements and explained that having

12   means the components are “within the transmitter itself.” Ex. BB at 8. The PTAB then denied

13   institution because the petition did “not sufficiently account[] for [a] laser within the transmitter

14   . . . .” Id. at 21, 23, 33. In another institution decision, the PTAB clarified:

15                   A pertinent dictionary definition of “having” is “to hold, include,
                     or contain as a part or whole <the car has power brakes> <April
16                   has 30 days>.” Webster’s Tenth Collegiate Dictionary 533 (1998)
                     [] (emphases in original). Therefore, with this definition, a
17                   transmitter having a laser would hold, include, or contain the laser.

18   Ex. T at 17-18. Lastly, consistent with the parties’ agreement that the preamble is limiting, the

19   PTAB found that the transmitter having a laser, a modulator, and a controller “must also be on the

20   transceiver card.” Ex. W at 23. In other words, Oyster’s statements to the PTAB and the

21   PTAB’s interpretation of Oyster’s statements confirm that the various components are within the

22   transceiver card because they are on the card.

23           Thus, the intrinsic record thus fully supports’ Ciena’s proposed construction and squarely

24   contradicts Oyster’s arguments that no construction is necessary, no disavowal or lexicography

25   exists, and Ciena’s construction improperly narrows the disputed phrase. Dkt. 97 at 21:12-22:11.

26

27

28

                                                                                   Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                        - 25 -                             Construction Brief
     Case 4:17-cv-05920-JSW Document 100 Filed 04/03/20 Page 33 of 33



1    DATED: April 3, 2020
2     By: /s/ Blair M. Jacobs                )
3          Blair M. Jacobs
           blairjacobs@paulhastings.com
4          Christina A. Ondrick
           christinaondrick@paulhastings.com
5          PAUL HASTINGS LLP
           875 15th Street, NW
6          Washington, DC 20005
7          Telephone: (202) 551-1700
           Facsimile: (202) 551-1705
8
          Thomas A. Counts (CA BN 148051)
9         tomcounts@paulhastings.com
          Grant N. Margeson (CA BN 299308)
10        grantmargison@paulhastings.com
11        PAUL HASTINGS LLP
          101 California Street, 48th Floor
12        San Francisco, CA 94111
          Telephone: (415) 856-7000
13        Facsimile: (415) 856-7116
14
          Attorneys for Defendant
15        CIENA CORPORATION

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            Ciena’s Responsive Claim
     Case No. 4:17-cv-05920-JSW                  - 26 -            Construction Brief
